Order entered August 16, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-00519-CV
                                      No. 05-16-00520-CV

                    IN THE INTEREST OF S.V. AND S.V., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-04-11968

                                            ORDER
       Pending before the Court are (1) appellant’s motion to abate; (2) appellant’s amended

motion to order district clerk to file corrected supplemental clerk’s record; (3) appellant’s motion

requesting review of trial court’s ruling on motion to stay order; (4) court reporter Melva Key’s

request for extension of time to file her portion of the reporter’s record; and (5) appellant’s

objection to Ms. Key’s extension request. The motions have been pending while we determined

our jurisdiction over these companion appeals which challenge the trial court’s March 4, 2016

order in suit affecting parent-child relationship, March 25, 2016 order on petitioner’s motion to

compel discovery in aid of judgment, May 4, 2016 order denying motion to stay enforcement of

order making retroactive change to child support amount, and May 4, 2016 order on motion to

confirm child support arrearage.
       We order as follows. On our own motion, we ORDER appellant to file, no later than

August 26, 2016, a jurisdictional letter brief explaining how this Court has jurisdiction over the

March 25, 2016 order compelling discovery. See Bahar v. Lyon Fin. Servs., 330 S.W.3d 379,

388 (Tex. App.—Austin 2010, pet. denied) (“Post-judgment orders regarding discovery disputes

are not final, appealable judgments over which appellate courts have] jurisdiction.”). Appellee

shall file any response no later than September 6, 2016.

       We GRANT appellant’s motion to abate appeal and ORDER the Honorable Susan

Rankin, Judge of the 254th Judicial District Court of Dallas County, Texas to make findings of

fact and conclusions of law in accordance with Texas Family Code section 153.258, no later than

September 6, 2016. The findings of fact and conclusions of law shall be filed in a supplemental

clerk’s record with this Court no later than September 9, 2016.

       We also GRANT Ms. Key’s extension request to the extent we ORDER the reporter’s

record, originally due July 5, 2016, to be filed no later than September 9, 2016. We caution Ms.

Key no further extensions will be granted absent exigent circumstances.

       We DENY appellant’s amended motion to order corrected supplemental clerk’s record as

moot because the clerk has filed a record containing the documents requested in the amended

motion. Appellant’s motion requesting review of the trial court’s ruling on motion to stay order

remains pending.

       We DIRECT the Clerk of this Court to send a copy of this order to Judge Rankin, Dallas

County District Clerk Felicia Pitre, Ms. Key, and all parties.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated September 12, 2016 or when the Court receives the findings and conclusions.

                                                      /s/    ELIZABETH LANG-MIERS
                                                             JUSTICE